******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     JOSEPH M. DOYLE v. MEGHAN M. DOYLE
                  (AC 35529)
               Lavine, Sheldon and Pellegrino, Js.
        Argued March 17—officially released May 20, 2014

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. Stanley Novack, judge trial
referee [dissolution judgment]; S. Richards, J. [motions
             for contempt and to reargue].)
  Marianne J. Charles, for the appellant (defendant).
  Michael G. Beebe, for the appellee (plaintiff).
                         Opinion

   SHELDON, J. This is an appeal by the defendant,
Meghan M. Doyle, from the trial court’s judgment deny-
ing her postjudgment motion for contempt against the
plaintiff, Joseph M. Doyle, for failing to pay 80 percent
of the cost of orthodontic care for two of the parties’
minor children.1 The defendant argues that the court
abused its discretion by denying her motion for con-
tempt and her ensuing motion to reargue, as well as by
applying the legal principles of contract construction
to resolve the merits of her claim rather than relying
upon the state child support guidelines for that purpose.
The plaintiff argues that the defendant has failed to
meet her burden of proving that the court abused its
discretion by denying her motions, and also that the
court did not err in applying the law of contract con-
struction to interpret the parties’ separation agreement.
We agree with the plaintiff, and thus affirm the judgment
of the trial court.
   The following factual and procedural history is rele-
vant to our resolution of the defendant’s claims. The
parties were divorced and entered into a separation
agreement on June 23, 2010. The terms of the separation
agreement were negotiated by counsel for the parties
and were understood and acknowledged by the parties
to encompass the entire agreement between them.2 One
topic that was specifically addressed in the agreement
was medical care for the parties’ minor children. On
that subject, the agreement provides in full as follows:3
   ‘‘8.1 The [defendant] shall provide and maintain her
existing medical, dental, major medical and hospitaliza-
tion insurance, or their equivalent, on behalf of the
children as long as said medical, dental, major medical
and hospitalization insurance is available to her. The
[defendant] shall be responsible for TWENTY PER-
CENT (20.00%) of the premiums attributable to the cost
of insuring the minor children under the existing insur-
ance coverage. The [plaintiff] shall be responsible for
EIGHTY PERCENT (80.00%) of the premiums attribut-
able to the cost of insuring the minor children under the
existing insurance coverage. The split of the premium is
based on the proportion of each party’s gross income.
The [plaintiff] shall pay his share of the monthly pre-
mium amount to the [defendant] as non-taxable support
at such time he makes that payment. The [plaintiff]
agrees to cooperate with the [defendant] in the event
of any claims made pursuant to the insurance program
above provided. The insurance company or health asso-
ciation shall be authorized to make all payments in
drafts payable directly to the medical creditor for the
benefit of said children. It shall be the primary obliga-
tion of the [defendant] to process any and all medical or
related claims on behalf of the children. The [defendant]
shall possess all of the rights under Connecticut General
Statutes Section 46b-84 (e).
  ‘‘8.2 In the event that the [defendant] no longer has
medical insurance coverage for the minor children, the
[plaintiff] shall provide such coverage as long as it is
available to him through employment at no cost.
   ‘‘8.3 In the event that neither party has medical insur-
ance coverage for the minor children available through
their respective employment, the parties shall obtain
comparable insurance to that coverage most recently
in effect for the minor children and the parties shall be
responsible for the cost of said insurance premiums on
a pro rata basis.
  ‘‘8.4 Each party shall provide and maintain his or her
own medical insurance coverage and be solely responsi-
ble for any and all costs incident thereto including but
not limited to responsibility for any and all unreim-
bursed and uninsured expenses.’’ The court, Hon. Stan-
ley Novak, judge trial referee, finding the agreement
to be fair and equitable, incorporated the separation
agreement into its dissolution decree pursuant to Gen-
eral Statutes § 46b-66.4
   On March 15, 2012, the defendant filed a postjudg-
ment motion for contempt, claiming, inter alia, that the
plaintiff had failed to pay for expenses associated with
two of the minor children’s orthodontic care, in alleged
violation of the dissolution decree.5 On November 26,
2012, a hearing on the motion was held before the court,
S. Richards, J., at which both parties testified and pre-
sented other evidence. The court, in a memorandum of
decision dated February 25, 2013, denied the defen-
dant’s motion, finding as follows: ‘‘[I]t is quite apparent
from a review of subsection 8.1 of the separation
agreement that the language itself is crystal clear and
unambiguous. There is no confusion whatsoever as to
its meaning or the parties’ intent derived therefrom.
Plain and simple, subsection 8.1 simply does not contain
any language that could even remotely, by any stretch
of the imagination, be construed to require the plaintiff
to pay for the minor children’s orthodontic expenses
or, for that matter, be responsible for providing and
maintaining his ‘existing medical, dental, major medical
and hospitalization insurance, or their equivalent, on
behalf of the children.’ It is undeniable that subsection
8.1 of the agreement lacks any language that obligates
the plaintiff to bear this particular type of expense.
Going one step further, it is also obvious that this sub-
section 8.1 does not require the plaintiff to pay anything
at all toward medical expenses or unreimbursed medi-
cal expenses. The rest of section 8 merely addresses
the parties’ responsibility to pay their respective pro
rata share[s] [of] the payment of ‘premiums related to
the cost of insuring the minor children under the
existing coverage.’
  ‘‘Interestingly, it is also worth noting that the balance
of the wording in subsections 8.2, 8.3 and 8.4 use the
words ‘medical insurance coverage’ only. There is no
mention of the words ‘dental’ or ‘dental insurance cover-
age’ anywhere in section 8 other than as said words
pertain to the defendant’s obligation and said words
are not incorporated into the meaning of or are referred
to or defined in relation to the term ‘medical insurance
coverage’ as said term relates to the parties’ obligations
under section 8 of the separation agreement. Other than
in the first sentence of subsection 8.1, the word ‘dental’
is nowhere to be found in section 8 of the separation
agreement. Thus the court finds, once again, that sec-
tion 8 of the separation agreement is clear and unambig-
uous, contains absolutely no language that obligates
the plaintiff to pay for orthodontic bills for the two
minor children and is not subject to any alternative
interpretation. And the court will not contort any of the
words in section 8 or anywhere else in the separation
agreement in [an] attempt to construe the existing lan-
guage in said section in such a manner that runs counter
to the parties’ intentions that are expressly outlined in
section 8 in plain and simple terms.’’ (Footnotes
omitted.)
                            I
   We begin by addressing the defendant’s claim that
the court abused its discretion by denying her motion
for contempt. ‘‘[O]ur analysis of a judgment of contempt
consists of two levels of inquiry. First, we must resolve
the threshold question of whether the underlying decree
constituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying
[decree] was sufficiently clear and unambiguous, we
must then determine whether the trial court abused its
discretion in issuing, or refusing to issue, a judgment
of contempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Citations omitted.) In re Leah S., 284 Conn. 685, 693–
94, 935 A.2d 1021 (2007).
   In the present case, the parties’ underlying separation
agreement and dissolution decree were sufficiently
clear and unambiguous to support the court’s refusal
to issue a judgment of contempt against the plaintiff.
The defendant as much as admitted at the hearing on
the motion that the separation agreement does not
explicitly require the plaintiff to contribute 80 percent
of the costs associated with orthodontic care for the
parties’ minor children.6 The plaintiff also testified at
the hearing to his understanding that there was no provi-
sion in the separation agreement that obliged him to
pay for any portion of the minor children’s orthodontic
care.7 The separation agreement expressly states that
it represents the full agreement of the parties and that
there are no other undertakings except those expressly
set forth in the agreement. No evidence was presented
to the court that the parties’ separation agreement
required the plaintiff to pay any portion, let alone 80
percent, of the orthodontic costs for his minor children.
When reviewing this issue, the court, in its memoran-
dum of decision, set forth the specific language of sub-
section 8.1 of the separation agreement regarding
medical expenses, and noted that ‘‘nothing in . . . sub-
section [8.1] includes any language that places this . . .
obligation on the plaintiff, and this is supported by the
record in which each party admitted as much during
their respective testimony.’’
   We turn next to the second level of inquiry, namely,
whether the court abused its discretion in refusing to
issue a judgment of contempt against the plaintiff. ‘‘A
finding of contempt is a question of fact, and our stan-
dard of review is to determine whether the court abused
its discretion in [finding] that the actions or inactions
of the [party] were in contempt of a court order. . . .
We review the court’s factual findings in the context
of a motion for contempt to determine whether they
are clearly erroneous. . . . A factual finding is clearly
erroneous when it is not supported by any evidence in
the record or when there is evidence to support it, but
the reviewing court is left with the definite and firm
conviction that a mistake has been made. . . . The trial
court’s findings are binding upon this court unless they
are clearly erroneous in light of the evidence and the
pleadings in the record as a whole. . . . We cannot
retry the facts or pass on the credibility of the wit-
nesses.’’ (Internal quotation marks omitted.) Mekrut v.
Suits, 147 Conn. App. 794, 799, 84 A.3d 466 (2014).
   The court here determined that there was no require-
ment in the clear and unambiguous separation
agreement with which the plaintiff could have failed to
comply by refusing to pay any portion of his children’s
orthodontic expenses. The court found that section 8,
the relevant section of the separation agreement, ‘‘con-
tains absolutely no language that obligates the plaintiff
to pay for orthodontic bills for the two minor children
and is not subject to any alternative interpretation.’’
Moreover, the defendant has failed to produce any via-
ble argument as to why these factual findings should
be disturbed. Accordingly, the trial court did not abuse
its discretion in denying the defendant’s motion for
contempt.
                            II
  We decline to address the defendant’s second claim
that the court abused its discretion by denying her
motion to reargue because it has been inadequately
briefed by the defendant. The defendant, after quoting
the applicable procedure for and purpose of filing a
motion to reargue and the appropriate standard of
review on appeal, sets forth one paragraph of argument
without any analysis or citations to relevant case law.8
The defendant’s argument is based on nothing more
than mere assertion devoid of any authoritative support
or real analysis. ‘‘Analysis, rather than mere abstract
assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly.’’ (Internal
quotation marks omitted.) Notopoulos v. Statewide
Grievance Committee, 85 Conn. App. 425, 433, 857 A.2d
424 (2004), aff’d, 277 Conn. 218, 890 A.2d 509, cert.
denied, 549 U.S. 823, 127 S. Ct. 157, 166 L. Ed. 2d 39
(2006).
                            III
   The defendant finally claims that the court abused
its discretion by applying the legal principles of contract
construction to the present claim instead of relying
upon the child support guidelines to determine the par-
ties’ intent. We disagree. ‘‘It is well established that a
separation agreement that has been incorporated into
a dissolution decree and its resulting judgment must
be regarded as a contract and construed in accordance
with the general principles governing contracts. . . .
When construing a contract, we seek to determine the
intent of the parties from the language used interpreted
in the light of the situation of the parties and the circum-
stances connected with the transaction. . . . [T]he
intent of the parties is to be ascertained by a fair and
reasonable construction of the written words and . . .
the language used must be accorded its common, natu-
ral, and ordinary meaning and usage where it can be
sensibly applied to the subject matter of the contract.
. . . When only one interpretation of a contract is possi-
ble, the court need not look outside the four corners
of the contract. . . . Extrinsic evidence is always
admissible, however, to explain an ambiguity appearing
in the instrument. . . . When the language of a contract
is ambiguous, the determination of the parties’ intent
is a question of fact. . . . When the language is clear
and unambiguous, however, the contract must be given
effect according to its terms, and the determination of
the parties’ intent is a question of law. . . .
   ‘‘It must be noted, however, that the mere fact that
the parties advance different interpretations of the lan-
guage in question does not necessitate a conclusion
that the language is ambiguous. . . . A court will not
torture words to import ambiguity where the ordinary
meaning leaves no room for ambiguity. . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . Finally,
in construing contracts, we give effect to all the lan-
guage included therein, as the law of contract interpre-
tation . . . militates against interpreting a contract in
a way that renders a provision superfluous.’’ (Citations
omitted; emphasis omitted; internal quotation marks
omitted.) Isham v. Isham, 292 Conn. 170, 180–82, 972
A.2d 228 (2009).
   We conclude that the court did not abuse its discre-
tion by applying principles of contract construction to
the interpretation of the parties’ separation agreement.
The terms of the separation agreement were clear and
unambiguous and did not obligate the plaintiff to con-
tribute financially to the costs incurred by the defendant
for orthodontic care for two of their minor children.
The court also did not err by finding that there were
no ambiguous provisions of the agreement that required
it to look outside the four corners of the agreement
to the child support guidelines for clarification of the
parties’ intent.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The parties have three children together, two of whom were, at all times
relevant to the underlying motions, minors for whom the defendant sought
orthodontic care.
   2
     The separation agreement provides in relevant part: ‘‘13.1 Subject to the
provisions of this Agreement, each party has remised, released and forever
discharged, and by these presents does for himself, or herself, and his
or her heirs, legal representatives, executors, administrators and assigns,
remise, release and forever voids, releases, and discharges the other of
and from all cause or causes of action, claims, rights, contracts previously
executed, or demands whatsoever, in law or in equity, which either of the
parties hereto ever had, now has, or may hereafter have against the other,
except any or all cause or causes of action for dissolution, it being the
intention of the parties that subsequent to the execution of this Agreement,
there shall be as between them only such rights and obligations as are
specifically provided in this Agreement.
                                      ***
   ‘‘14.1 The [defendant] is being represented by an attorney of her own
choosing and selection, and the [plaintiff] is being represented by an attorney
of his own choosing and selection, and each of the parties fully understands
the terms, covenants, and conditions of this Agreement and is of the belief
that said Agreement is fair, just, adequate and reasonable as to each of
them, and after consideration, freely and voluntarily accepts and agrees to
said terms, covenants, conditions and provisions.
   ‘‘14.2 Both the legal and practical effects of this Agreement in each and
every respect have been fully explained to both parties by their respective
counsel and they both acknowledge that it is a fair Agreement and is not
the result of any fraud, duress or undue influence exercised by either party
upon the other, or by any person or persons upon either, and they further
agree this Agreement contains the entire understanding of the parties. There
are no representations, promises, warranties, covenants or undertakings
other than those expressly set forth herein.
                                      ***
   ‘‘16.1 It is understood and agreed that this contract is entered into under
the laws of the State of Connecticut and in the construction or execution
of the same wherever and whenever undertaken, the laws of the State of
Connecticut shall be deemed to apply and prevail.’’
   3
     The agreement contained no other provisions, apart from § 8, with
respect to unreimbursed or uninsured medical expenses for the minor
children.
   4
     General Statutes § 46b-66 (a) provides in relevant part: ‘‘In any case under
this chapter where the parties have submitted to the court an agreement
concerning the custody, care, education, visitation, maintenance or support
of any of their children or concerning alimony or the disposition of property,
the court shall inquire into the financial resources and actual needs of the
spouses and their respective fitness to have physical custody of or rights
of visitation with any minor child, in order to determine whether the
agreement of the spouses is fair and equitable under all the circumstances.
If the court finds the agreement fair and equitable, it shall become part of
the court file, and if the agreement is in writing, it shall be incorporated by
reference into the order or decree of the court. . . .’’
   5
     The defendant made two other claims in her motion for contempt regard-
ing the minor children’s postsecondary education and parenting plan issues
between the parties. The parties resolved these claims, and they are not
before us on appeal.
   6
     The following exchange occurred at the hearing:
   ‘‘[The Plaintiff’s Counsel]: Ma’am, it’s true that you can’t point to anything
in your separation agreement dated [June 23, 2010] that would provide for
[the plaintiff] to contribute to orthodonture specifically, correct?
   ‘‘[The Defendant]: That’s correct.’’
   7
     The plaintiff testified at the hearing as follows:
   ‘‘[The Plaintiff’s Counsel]: And is there anything in your agreement that
would call for you to pay for . . . the orthodonture in this matter?
   ‘‘[The Plaintiff]: No.’’
   8
     The entirety of the defendant’s argument is as follows: ‘‘The trial court
should have allowed reargument on the issue of contempt as the court failed
to give the defendant appellee a fair chance at being heard on the merits
of the issue. A reasonable court would have reviewed the definitions of
unreimbursed medical expenses, and the child support guidelines when
determining issues of allocation and unpaid medical expenses, to wit orth-
odontic care costs.’’